The County Attorney of Potter County, in behalf of the State, has filed a motion for rehearing in this case. He contends that we erred in holding that appellant, who was charged *Page 85 
as an accomplice to a misdemeanor theft, could not be convicted as such. It may be that the opinion is subject to such construction. However, we disclaim any intention of making any distinction between principals and accomplices in misdemeanor cases. We recognize the doctrine that in misdemeanor cases there are no accomplices: All parties connected with the commission of an offense, classed as a misdemeanor, are principals. But in no event can this conviction stand for the reason that all the testimony relating to appellant's connection with the offense comes from the confessed thief, Jim Stokes, and his testimony is not corroborated as required by law. See Art. 718, C. C. P.; Durham v. State, 106 Tex. Crim. 85; Mann v. State, 102 Tex.Crim. R.; Askew v. State,128 Tex. Crim. 223.
The motion for rehearing is overruled.